FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN MORENO HAINES,                              No. 08-17394

               Plaintiff - Appellant,            D.C. No. 5:06-cv-02211-RMW

  v.
                                                 MEMORANDUM *
W. HILL, Associate Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted July 19, 2010 **


Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Juan Moreno Haines, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants denied him access to the courts. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994)

(per curiam). We affirm.

      Haines contends that prison officials violated his right to access the courts

by not treating his letter to the California Claims Board as legal mail. The district

court properly granted summary judgment because Haines did not demonstrate that

the defendants caused him an actual injury. See Lewis v. Casey, 518 U.S. 343,

353-55 (1996) (explaining actual injury requirement).

      Haines’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    08-17394